DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda R (JP – 07158688A, from (IDS) and further in view of Picaton Y et al. (EP – 1705400 A1, from IDS).
As per claim 1, Kanda discloses Fluid Enclosing Vibration Damper for Vehicle Suspension Mounting comprising:
an inner tubular member (12, Fig: 1-5);
an outer tubular member (14, Fig: 1-5) disposed coaxially around the inner tubular member with a prescribed gap (Fig: 1-5) defined between the outer tubular member and the inner tubular member (Fig: 1-5);
a tubular elastic member (16, Fig: 1-5) connecting the inner tubular member and the outer tubular member (Fig: 1-5);
at least one pair of liquid chambers (48, 50, Fig: 1-2) defined in the elastic member such that the liquid chambers are circumferentially separated from one another 
at least one communication passage (52, Fig: 2) each including a circumferential passage provided in one of the inner tubular member (12) and the outer tubular member (14, Fig: 2) and extending in a circumferential direction, (Fig: 2) each of the at least one communication passage communicating the liquid chambers of a corresponding pair of the at least one pair of liquid chambers with each other (Fig: 1-3).
Kanda discloses all the structural elements of the claimed invention but fails to explicitly disclose a coil wound coaxially with and provided in the one of the inner tubular member and the outer tubular member;
a yoke included in the one of the inner tubular member and the outer tubular member and provided with at least one gap each constituting the circumferential passage of a corresponding one of the at least one communication passage; and
a magnetic fluid filling the at least one pair of liquid chambers and the at least one communication passage,
wherein the first end wall and the second end wall are configured such that when the inner tubular member and the outer tubular member are axially displaced relative to each other, a difference is created between volumes of the liquid chambers of each pair of the at least one pair of liquid chambers.
Picaton discloses Vibration Damper for Control System of Vehicle comprising:
a coil (36, Fig: 1) wound coaxially with and provided in the one of the inner tubular member (12) and the outer tubular member (14, Fig: 1);

a magnetic fluid filling the at least one pair of liquid chambers (and the at least one communication passage (The fluid disposed in the chambers 22, 24 and flowing through the channel 30, 32 exhibits magneto-rheological characteristic. That is to say, the magnetic field generated by the coil 36 will cause a change in viscosity of the fluid, [0030], Fig: 1-5),
wherein the first end wall and the second end wall are configured such that when the inner tubular member and the outer tubular member are axially displaced relative to each other, a difference is created between volumes of the liquid chambers of each pair of the at least one pair of liquid chambers (Picaton discloses “The magnetic field to the fluid passing through channel 30, 32 and loaded with iron particles will modify the rheological characteristic of the fluid, in particular its viscosity. The viscosity of the fluid will vary according to the level of the current applied to the coil 36, and for the same dimensioning of the channel 30, 32 and for the same type of vibrations applied to the internal armature 12 and to the external armature 14, it is possible to obtain two types of damping effects. ”it’s obviously disclose the inner tubular member and the outer tubular member are axially displaced relative to each other”, [0034], fig: 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid enclosing vibration damper of the Kanda to make 

As per claim 2, Kanda discloses wherein a part of the first end wall (32, 40, Fig: 1) defining the first axial end of one liquid chamber (48, Fig: 1) of each pair of the at least one pair of liquid chambers (48, 50) has a first high bending stiffness portion on a side of the inner tubular member (Fig: 1),
a part of the second end wall (36, 44, Fig: 1) defining the second axial end of the one liquid chamber (50, Fig: 1) each pair of the at least one pair of liquid chambers (48, 50) has a second high bending stiffness portion on a side of the outer tubular member (14, Fig: 1),
a part of the first end wall (32, 40, Fig: 1) defining the first axial end of another liquid chamber (50, Fig: 1) of each pair of the at least one pair of liquid chambers has a third high bending stiffness portion on a side of the outer tubular member (fig: 1-2), and


As per claim 3, Kanda discloses wherein the first to fourth high bending stiffness portions each include a reinforcement plate provided in the first end wall or the second end wall associated therewith (a restrictive fitting 30, 34, 38 and 42, function as reinforcement plate, Fig: 1-2).

As per claim 4, Kanda discloses wherein the reinforcement plate (30, 34, 38, 42) of each high bending stiffness portion provided on the side of the one of the inner tubular member (12, Fig: 1-2) and the outer tubular member (14, Fig: 1-2) is at least partially embedded in the first end wall or the second end wall associated therewith and is not in contact with the yoke (Fig: 1-2).

As per claim 5, Kanda discloses wherein the reinforcement plate (30, 34, 38, 42) of each high bending stiffness portion provided on the side of the other of the inner tubular member (12) and the outer tubular member (14) is formed integrally with the other of the inner tubular member and the outer tubular member (Fig: 1-2).

As per claim 6, Picaton further discloses a tubular passage forming member made of a non-magnetic material (intermediate member 16 and part of an elastomeric 
wherein the tubular passage forming member is formed with at least one pair of communication holes (one pair of transverse opening 48, 50, 52, 54, Fig: 1-5), each pair of the at least one pair of communication holes communicating the circumferential passage of a corresponding one of the at least one communication passage (30, 32, Fig: 1-5) with a corresponding pair of the at least one pair of liquid chambers (Fig: 1-5).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda R (JP – 07158688A, from (IDS) as modified by Picaton Y et al. (EP – 1705400 A1, from IDS) as applied to claim 1 above, and further in view of Kumakawa, Shoichi et al. (JP – 07280024 A, from IDS).
As per claim 7, Kanda as modified by Picaton discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one pair of liquid chambers comprises a first pair of liquid chambers and a second pair of liquid chambers, the liquid chambers of each pair are circumferentially spaced from each other by a predetermined distance so as to oppose each other with the inner tubular member interposed therebetween, and
the at least one communication passage includes a first communication passage communicating the liquid chambers of the first pair of liquid chambers with each other 
Kumakawa discloses Vibration Proof Device comprising:
the at least one pair of liquid chambers (Fig: 1-3) comprises a first pair of liquid chambers (32, 34, Fig: 1-3) and a second pair of liquid chambers (36, 38, Fig: 1-3), the liquid chambers of each pair are circumferentially spaced from each other by a predetermined distance (Fig: 1-3) so as to oppose each other with the inner tubular member (12, Fig: 1-3) interposed therebetween, and
the at least one communication passage includes a first communication passage (orifice 22 function as first communication passage, Fig: 1-3) communicating the liquid chambers (32, 34) of the first pair of liquid chambers with each other (Fig: 1-3) and a second communication passage (orifice 26 function as second communication passage, Fig: 1-3) communicating the liquid chambers of the second pair of liquid chambers (36, 38, Fig: 1-3) with each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid enclosing vibration damper of the Kanda as modified by Picaton  to make the at least one pair of liquid chambers comprises a first pair of liquid chambers and a second pair of liquid chambers, the liquid chambers of each pair are circumferentially spaced from each other by a predetermined distance so as to oppose each other with the inner tubular member interposed therebetween, and the at least one communication passage includes a first communication passage communicating the liquid chambers of the first pair of liquid chambers with each other and a second communication passage communicating the liquid chambers of the 

As per claim 8, Kanda as modified by Picaton and Kumakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the circumferential passage of the first communication passage is formed at a position corresponding to one side of the coil with respect to an axial direction, and the circumferential passage of the second communication passage is formed at a position corresponding to another side of the coil with respect to the axial direction.
It would have been an obvious matter of design choice to arrange the passages in which the circumferential passage of the first communication passage is formed at a position corresponding to one side of the coil with respect to an axial direction, and the circumferential passage of the second communication passage is formed at a position corresponding to another side of the coil with respect to the axial direction, since applicant has not disclosed that the circumferential passage of the first communication passage is formed at a position corresponding to one side of the coil with respect to an axial direction, and the circumferential passage of the second communication passage is formed at a position corresponding to another side of the coil with respect to the axial direction solves any stated problem or is for any particular purpose and it appears that the invention would  perform equal well with Kanda as modified by Picaton and Kumakawa invention. In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 9, Kanda as modified by Picaton and Kumakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the coil is constituted of a first coil and a second coil arranged to be spaced from each other in the axial direction, the circumferential passage of the first communication passage being provided at a position corresponding to the first coil in the axial direction, and the circumferential passage of the second communication passage being provided at a position corresponding to the second coil in the axial direction
It would have been an obvious matter of design choice to arrange the coil in which the coil is constituted of a first coil and a second coil arranged to be spaced from each other in the axial direction, the circumferential passage of the first communication passage being provided at a position corresponding to the first coil in the axial direction, and the circumferential passage of the second communication passage being provided at a position corresponding to the second coil in the axial direction, since applicant has not disclosed that the coil is constituted of a first coil and a second coil arranged to be spaced from each other in the axial direction, the circumferential passage of the first communication passage being provided at a position corresponding to the first coil in the axial direction, and the circumferential passage of the second communication passage being provided at a position corresponding to the second coil in the axial direction solves any stated problem or is for any particular purpose and it appears that the invention would  perform equal well with Kanda as modified by Picaton and Kumakawa invention. In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion

A: Siemer et al. (US -2007/0273073 A1),
B: Doi (US – 4,909,489),
C: Noguchi et al. (US – 5,050,850),
D: Kanda (US – 5,299,788), and
E: Loheide et al. (US – 8,807,543 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657